Citation Nr: 0427558	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  99-03 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a cardiovascular 
disorder.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney 
at law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (the RO).  

Procedural history

The veteran served on active duty from July 1969 to February 
1971. 

Service connection for a cardiovascular disorder (claimed as 
an enlarged heart) was denied in an April 1972 rating 
decision.  The veteran did not appeal that decision.  

In July 1997, the RO received the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder (claimed as a heart condition).  In a March 1998 
rating decision, the RO declined to reopen the claim.  The 
veteran disagreed with the March 1998 rating decision and 
initiated this appeal.  The appeal was perfected with the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in January 1999.  

The veteran testified at a RO hearing in April 1999.  The 
transcript of the hearing is associated with the veteran's VA 
claims folder.

In June 2000, the Board remanded this issue for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which confirmed and continued the previous 
denial.  In December 2002, the Board requested an opinion 
from a VA physician concerning the veteran's contentions.  A 
medical opinion dated January 7, 2003 was added to the 
veteran's VA claims folder in response to this request.  

In an April 2003 decision, the Board denied service 
connection for the veteran's cardiovascular disorder.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (the Court).  While the case was 
pending at the Court, representatives of the veteran and the 
Secretary of VA filed a Joint Motion for Remand (Joint 
Motion) in April 2004.  Based on the Joint Motion, an Order 
of the Court also dated in April 2004 vacated the Board's 
April 2003 decision and remanded the case to the Board.  

For reasons addressed below, this appeal is again being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.


REMAND
The April 2004 Joint Motion indicated that the Board did not 
adequately address VA's compliance with the statutory 
requirement that the veteran be provided notice of which 
portion of any information or evidence necessary to 
substantiate the claim would be provided by the veteran and 
which portion must be provided by VA.  See 38 U.S.C.A. § 5013 
(West 2002).  The Joint Motion further indicated that in fact 
the notice provided to the veteran was inadequate.  See also 
Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) [when VA receives substantially 
complete application for benefits, it has an obligation to 
notify claimant of any information and medical or lay 
evidence necessary to substantiate the claim.

Because the Board cannot rectify this deficiency on its own, 
see Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), this matter must be 
remanded for further development.  On remand, the agency of 
original jurisdiction should ensure that the veteran is 
advised of the evidence he is responsible for obtaining in 
support of his claim on appeal and advised of VA's 
responsibilities to assist him in this matter.

In addition, the Joint Motion also indicated that VA has made 
no attempt to secure Social Security Administration (SSA) 
disability records identified by the veteran, and that this 
must be rectified on remand.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must ensure that all notification 
and development action required by the 
Joint Motion, as adopted by the Court, is 
completed.  This includes providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of her appeal and 
the evidence, if any, that VBA will 
obtain for him.  VBA should also make 
appropriate efforts to obtain the 
veteran's SSA disability records.

2.  Thereafter, VBA must again adjudicate 
the issue on appeal.  A supplemental 
statement of the case should be prepared 
if the benefit sought remains denied.  
The veteran should be provided with a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


 
 
 
 


